                Case 19-12378-KBO               Doc 655        Filed 02/14/20        Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                )
In re:                                                          )     Chapter 11
                                                                )
DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                          )     Case No. 19-12378 (KBO)
                                                                )
                                    Debtors.                    )     (Jointly Administered)
                                                                )
                                                                )     Re D.I.: 575


    CERTIFICATE OF NO OBJECTION REGARDING COMBINED MONTHLY FEE
    APPLICATION OF PRIME CLERK LLC, ADMINISTRATIVE ADVISOR TO THE
     DEBTORS, FOR COMPENSATION FOR SERVICES AND REIMBURSEMENT
           OF EXPENSES FOR THE PERIOD FROM OCTOBER 17, 2019
                      THROUGH DECEMBER 31, 2019

         The undersigned hereby certifies that, as of the date hereof, no answer, objection, or other

responsive pleading has been received to the Combined Monthly Fee Application of Prime

Clerk LLC, Administrative Advisor to the Debtors, for Compensation for Services and

Reimbursement of Expenses for the Period from October 17, 2019 Through December 31,

2019 [Docket No. 575] (the “Application”), filed on January 21, 2020. The undersigned further

certifies, after reviewing the Court’s docket in these cases, that no answer, objection, or other

responsive pleading to the Application appears thereon. Objections to the Application were to be

filed and served no later than February 11, 2020 at 4:00 p.m. (ET).

         Pursuant to the Order Establishing Procedures for Interim Compensation and

Reimbursement of Expenses for Professionals [Docket No. 389], the Debtors are authorized to

pay eighty percent (80%) of the fees and one hundred percent (100%) of the expenses requested




1
        The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal
tax identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive
Systems, LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura
Operating, LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is: 1780 Pond
Run, Auburn Hills, Michigan 48326.
             Case 19-12378-KBO         Doc 655     Filed 02/14/20   Page 2 of 2




in the Application upon the filing of this Certificate of No Objection and without the need for

entry of an order approving the Application.

Dated: February 14, 2020                 BAYARD, P.A.
       Wilmington, Delaware
                                         /s/ Daniel N. Brogan
                                         Justin R. Alberto (No. 5126)
                                         Erin R. Fay (No. 5268)
                                         Daniel N. Brogan (No. 5723)
                                         600 N. King Street, Suite 400
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 655-5000
                                         Facsimile: (302) 658-6395
                                         E-mail:     jalberto@bayardlaw.com
                                                     efay@bayardlaw.com
                                                     dbrogan@bayardlaw.com
                                         - and -
                                         James H.M. Sprayregen, P.C.
                                         Ryan Blaine Bennett, P.C. (admitted pro hac vice)
                                         Gregory F. Pesce (admitted pro hac vice)
                                         KIRKLAND & ELLIS LLP
                                         KIRKLAND & ELLIS INTERNATIONAL LLP
                                         300 North LaSalle Street
                                         Chicago, Illinois 60654
                                         Telephone:     (312) 862-2000
                                         Facsimile:     (312) 862-2200
                                         Email:         jsprayregen@kirkland.com
                                                        rbennett@kirkland.com
                                                        gregory.pesce@kirkland.com
                                         - and -
                                         Christopher Marcus, P.C. (admitted pro hac vice)
                                         KIRKLAND & ELLIS LLP
                                         KIRKLAND & ELLIS INTERNATIONAL LLP
                                         601 Lexington Avenue
                                         New York, New York 10022
                                         Telephone:    (212) 446-4800
                                         Facsimile:    (212) 446-4900
                                         Email:        cmarcus@kirkland.com

                                         Co-Counsel to the Debtors and Debtors in Possession




                                               2
